                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

DARREN PATRICK BENSON,                    )
                                          )
       Plaintiff,                         )
                                          )
vs.                                       )   CIVIL ACTION 19-0439-CG-MU-C
                                          )
BP EXPLORATION &                          )
PRODUCTION INC., et al.,                  )
                                          )
       Defendant.                         )

                                      ORDER

      The parties having filed a Stipulation of Dismissal with Prejudice on

November 25, 2019 (Doc. 16), it is ORDERED that all claims in this action are

hereby DISMISSED with prejudice. Each party shall bear his, or its own costs.

      DONE and ORDERED this 26th day of November, 2019.


                                /s/ Callie V. S. Granade
                                SENIOR UNITED STATES DISTRICT JUDGE
